

IR SHARES ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of August 31, 2009,
by and between Mesa Energy Holdings, Inc., a Delaware corporation (the
“Company”), and Gottbetter & Partners, LLP (the “Escrow Agent”).
 
WHEREAS, pursuant to an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) by and among the Company, a wholly-owned subsidiary of the
Company (“Acquisition Corp.”) and Mesa Energy, Inc., a Nevada corporation
(“Mesa”), Acquisition Corp. will merge with and into MESA (the “Merger”), with
MESA being the surviving corporation in the Merger;
 
WHEREAS, the Company has agreed to issue 1,000,000 shares (the “IR Escrow
Shares”) of its common stock, par value $0.0001 per share (“Common Stock”), to
consultants providing investor relations services to the Company, of which
70,000 shares have been issued prior to the date hereof; and
 
WHEREAS, the parties hereto desire to establish an escrow account to provide for
the safekeeping of the IR Escrow Shares until such time as the IR Escrow Shares
are released by the Escrow Agent in accordance with the terms and conditions of
this Agreement.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Merger Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           Escrow and Consultants.
 
(a)           Escrow of Shares.  At the Closing of the Merger, the Company shall
deposit with the Escrow Agent certificate(s) representing an aggregate of
930,000 shares of Common Stock issued in the name of the Escrow Agent or its
nominee.  The IR Escrow Shares shall be held in trust and shall not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto.  The Escrow Agent agrees to hold the IR Escrow
Shares in an escrow account (the “Escrow Account”), subject to the terms and
conditions of this Agreement.
 
(b)           IR Consultants.  The Company agrees that the IR Escrow Shares
shall be held in escrow by the Escrow Agent pursuant to this Agreement for its
benefit as set forth herein and that the IR Escrow Shares shall be released to
consultants retained by the Company to provide public and investor relations
services to the Company.
 
(c)           Dividend, Etc.  Any securities distributed in respect of or in
exchange for any of the IR Escrow Shares, whether by way of stock dividends,
stock splits or otherwise, shall be issued in the name of the Escrow Agent or
its nominee and shall be delivered to the Escrow Agent, who shall hold such
securities in the Escrow Account.  Such securities shall be considered IR Escrow
Shares for purposes hereof.  Any cash dividends or property (other than
securities) distributed in respect of the IR Escrow Shares shall promptly be
distributed by the Escrow Agent to the Company.

 

--------------------------------------------------------------------------------

 
 
(d)           Voting of Shares.  The Company shall have the right, in its sole
discretion, to direct the Escrow Agent in writing as to the exercise of any
voting rights pertaining to the IR Escrow Shares in the Escrow Account, and the
Escrow Agent shall comply with any such written instructions.  In the absence of
such instructions, the Escrow Agent shall not vote any of the IR Escrow Shares.
 
2.           Distribution of IR Escrow Shares.  Subject to the provisions of
Section 4 herein, the Escrow Agent shall release the IR Escrow Shares as
follows:
 
(a)           The Escrow Agent shall distribute the IR Escrow Shares only in
accordance with written instructions, substantially in the form of Exhibit A
hereto (the “Instructions”), delivered to the Escrow Agent that is executed by
the Company and that instructs the Escrow Agent as to the distribution of some
or all of the IR Escrow Shares.
 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a “Court Order”), the Escrow Agent shall deliver the IR
Escrow Shares in accordance with the Court Order.  Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order has competent jurisdiction and
that the Court Order is final and non-appealable.
 
(c)           The Company acknowledges that the only terms and conditions upon
which the IR Escrow Shares are to be released are set forth in this
Agreement.  The Company reaffirms its agreement to abide by the terms and
conditions of this Agreement with respect to the release of the IR Escrow
Shares.  Any dispute with respect to the release of the IR Escrow Shares shall
be resolved pursuant to Section 4 herein or by agreement between the parties.
 
3.           Duties and Responsibilities of Escrow Agent.  The Escrow Agent’s
duties and responsibilities shall be subject to the following terms and
conditions:
 
(a)           The Company acknowledges and agrees that the Escrow Agent (i)
shall not be responsible for or bound by, and shall not be required to inquire
into whether the Company is entitled to receipt of the IR Escrow Shares pursuant
to any other agreement or otherwise; (ii) shall be obligated only for the
performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iii) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than the Escrow Agent gives its own similar property, but
in no event less than a reasonable amount of care; and (vi) may consult with
counsel satisfactory to the Escrow Agent, the opinion of such counsel to be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by the Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.

 
2

--------------------------------------------------------------------------------

 
 
(b)           The Company acknowledges that the Escrow Agent is acting solely as
a stakeholder at its request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by the Escrow Agent
to be authorized or within the rights or powers conferred upon the Escrow Agent
by this Agreement.  The Company agrees to indemnify and hold harmless the Escrow
Agent and any of the Escrow Agent’s partners, employees, agents and
representatives for any action taken or omitted to be taken by the Escrow Agent
or any of them hereunder, including the fees of outside counsel and other costs
and expenses of defending itself against any claim or liability under this
Agreement, except in the case of gross negligence or willful misconduct on the
part of the Escrow Agent committed in its capacity as Escrow Agent under this
Agreement.  The Escrow Agent shall owe a duty only to the Company under this
Agreement and to no other person.
 
(c)           The Company agrees to reimburse the Escrow Agent for outside
counsel fees, to the extent authorized hereunder and incurred in connection with
the performance of its duties and responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving thirty days prior written notice of resignation to the Company.  Prior
to the effective date of the resignation as specified in such notice, the
Company will issue to the Escrow Agent an instruction authorizing delivery of
the IR Escrow Shares to a substitute escrow agent selected by the Company.  If
no successor escrow agent is named by the Company, the Escrow Agent may apply to
a court of competent jurisdiction in the State of New York for appointment of a
successor escrow agent, and to deposit the IR Escrow Shares with the clerk of
any such court.
 
(e)           The Escrow Agent does not have and will not have any interest in
the IR Escrow Shares, but is serving only as escrow agent in connection
therewith, having only possession thereof.
 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The provisions of this Agreement shall survive the resignation of
the Escrow Agent or the termination of this Agreement.
 
4.           Dispute Resolution.  Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the IR Escrow Shares, or if the
Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the IR Escrow
Shares pending receipt of Instructions from the Company, or (ii) deposit the IR
Escrow Shares with any court of competent jurisdiction in the State of New York,
in which event the Escrow Agent shall give written notice thereof to the Company
and shall thereupon be relieved and discharged from all further obligations
pursuant to this Agreement.  The Escrow Agent may, but shall be under no duty
to, institute or defend any legal proceedings which relate to the IR Escrow
Shares.  The Escrow Agent shall have the right to retain counsel if it becomes
involved in any disagreement, dispute or litigation on account of this Agreement
or otherwise determines that it is necessary to consult counsel.

 
3

--------------------------------------------------------------------------------

 
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Company or to any other
person, firm, corporation or entity by reason of such compliance.
 
5.           Termination of Escrow.  The escrow account established hereby shall
terminate upon the delivery by the Escrow Agent of all of the IR Escrow Shares
in accordance with this Agreement.
 
6.           Notices.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) via a reputable
nationwide overnight courier service, in each case to the address set forth
below.  Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service.
 
If to the Company (before the Merger):


Mesa Energy Holdings, Inc.
4321 7th Avenue
Los Angeles, CA  90008
Attention:  Beverly Frederick


If to the Company (after the Merger):


Mesa Energy Holdings, Inc.
5220 Spring Valley Road
Suite 525
Dallas, TX  75254
Attention:  Randy M. Griffin
Facsimile:  (972) 490-9161


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901

 
4

--------------------------------------------------------------------------------

 


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent.  Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 6.
 
7.           General.
 
(a)           Governing Law; Assigns.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to conflict-of-law principles and shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.
 
(b)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(c)           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter of
this Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.
 
(d)           Waivers.  No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in
writing.  No waiver by any party of any such condition or breach, in any one
instance, shall be deemed to be a further or continuing waiver of any such
condition or breach or a waiver of any other condition or breach of any other
provision contained herein.
 
(e)           Amendment.  This Agreement may be amended only with the written
consent of the Company and the Escrow Agent.
 
(f)           Consent to Jurisdiction and Service.  The parties hereby
absolutely and irrevocably consent and submit to the jurisdiction of the courts
in the State of New York and of any federal court located in the State of New
York in connection with any actions or proceedings brought against any party
hereto by the Escrow Agent arising out of or relating to this Agreement.  In any
such action or proceeding, the parties hereby absolutely and irrevocably waive
personal service of any summons, complaint, declaration or other process and
hereby absolutely and irrevocably agree that the service thereof may be made by
certified or registered first-class mail directed to such party, at their
respective addresses in accordance with Section 6 hereof.
 
(g)           Acknowledge and Waiver of Conflict.  The parties hereby
acknowledge that the Escrow Agent has represented the Company in connection with
the Merger.  The Company hereby waives any conflict of interest arising by
virtue of the Escrow Agent’s representation of the Company, and hereby agrees to
acknowledge and approve the taking of any action by the Escrow Agent reasonably
necessary to protect and preserve its rights under this Agreement.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this IR Shares Escrow
Agreement as of the day and year first above written.
 

 
MESA ENERGY HOLDINGS, INC.
     
By:
/s/ Beverly Frederick
 
Name: Beverly Frederick
 
Title: President
     
GOTTBETTER & PARTNERS, LLP
     
By:
/s/ Adam S. Gottbetter
 
Name: Adam S. Gottbetter
 
Title: Partner

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Instructions


Mr. Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Ave., 12th Floor
New York, NY  10022
Phone:  212-400-6900
Facsimile:  212-400-6901


Re:       Mesa Energy Holdings, Inc.


Dear Mr. Gottbetter:


With respect to the IR Shares Escrow Agreement by and between Mesa Energy
Holdings, Inc. and Gottbetter & Partners, LLP, as escrow agent, we hereby
authorize the release of the IR Escrow Shares to the following public and
investor relations firms:


Name of Firm
 
Number of Shares
                                   




 
MESA ENERGY HOLDINGS, INC.
     
By:
   
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

 